18803 Meisner Drive San Antonio, Texas 78258 June 3, 2013 United States Securities and Exchange Commission 100 F. Street, NE Washington, DC 20549-7010 Attention: Sirimal R. Mukerjee Anne Nguyen Parker Re: Abraxas Petroleum Corporation Registration Statement on Form S-3 Filed April 24, 2013 File No. 333-188110 Ladies and Gentlemen: In connection with the above-referenced filing, Abraxas Petroleum Corporation acknowledges, that: · it is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · it may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please feel free to contact me at (210) 757-9835, should you have any questions or wish to request additional information regarding this matter. Very truly yours, /s/ Geoffrey R. King Geoffrey R. King, Vice President and Chief Financial Officer cc:
